Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yiu (US 2018/0387424).
Regarding claim 1, Yiu et al. (US 2018/0387424) teaches a terminal apparatus (i..e., UE) comprising: a first radio control processing unit configured to process an RRC message of one of EUTRA and NR (i.e., The SN 104 can send UE 102 directly a first measurement configuration message 108 using RRC ]0015]-[0018], [0020], [0050]-[0052], [0095]); and a second radio control processing unit configured to process an RRC message of another one of the EUTRA and the NR (i.e., The MN 106 can send UE 102 directly a second measurement configuration message 110 using RRC [0015]-[0018], [0020], [0050]-[0052], [0095]-[0098]), wherein in a case that SRB3 which is a signaling radio bearer of a secondary cell group is established, the second radio control processing unit submits a measurement report message to a lower layer of the secondary cell group (i.e., . Based on the configurations received, UE 102 can transmit a first measurement report 112 to SN 104 and a second measurement report 114 for 
Regarding claim 2, Yiu et al. the second radio control processing unit generates the data, and the first radio control processing unit generates, as the information message, a message that encapsulates the data generated by the second radio control processing unit (i.e., the UE generates the measurement report for transmission to the SN [0032]).
Regarding claim 6, Yiu teaches the measurement report message includes, as serving cell measurement results, only measurement results of the secondary cell group ([0131]).
Claims 5, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vrzic et al. (US 2018/0367288).
Regarding claim 5, Vrzic et al. (US 2018/0367288) teaches system (fig. 4) comprising a first base station apparatus and a second base station apparatus for communicating with a terminal apparatus, wherein in a case that SRB3 which is a signaling radio bearer of a secondary cell group is established between the second base station apparatus and the terminal apparatus, the second base station apparatus receives a measurement report message from the terminal apparatus in a cell of the secondary cell group (i.e., the SRB3, which carry measurement reports and RRCConnectionReconfiguration messages, are established between the UE 102 and SgNB 408 in order to minimize the latency associated with forwarding the RRC containers over the Xn between the MgNB 402 and SgNB 408. For SRB3, packets can be transmitted directly by the UE 102 to the SgNB 408 without coordination from the MgNB 402 [0129]-[0133]), in a case that the SRB3 is not established, the first base station apparatus receives the measurement report message from the terminal apparatus in a cell of a master cell group ([0130]-[0133]), the measurement report message received by the first base station apparatus is included in an RRC message of one of EUTRA and NR ([0129]-[0133]), and the measurement report message received by the second base station apparatus is included in an RRC message of another one of the EUTRA and the NR ([0129]-[0133[, [0135]-[0136]).
Regarding claim 9, Vrzic et al. (US 2018/0367288) teaches the measurement report message includes, as serving cell measurement results, only measurement results of the secondary cell group ([0136]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2019/0342148) in view of Chun et al. (US 2019/0021126).
Regarding claims 3-4, Hong et al. (US 2019/0342148) teaches a communication method applied to a terminal apparatus, the terminal apparatus including a first radio control processing unit configured to process an RRC message of one of EUTRA and NR, and a second radio control processing unit configured to process an RRC message of another one of the EUTRA and the NR (i.e., apparatus for a user equipment configuring multi-connectivity by using a plurality of base stations that use radio access networks different from one another (e.g., radio access technologies different from one another.) [0001]), the communication method comprising: in a case that SRB3 which is a signaling radio bearer of a secondary cell group is established, submitting, by the second radio control processing unit, a measurement report message to a lower layer of the secondary cell group (i.e., controlling the dual connectivity of a user equipment. The method may include determining to add a secondary base station signaling radio bearer (SRB) to the user equipment, transmitting a radio resource control (RRC) message including radio resource configuration information on a secondary base station or secondary cell group to the UE through the secondary base station SRB, and receiving a response message for a radio resource configuration through the secondary base station SRB if the user equipment successfully complies with a radio resource on the secondary base station, the user equipment configuring dual connectivity by using a master base station and the secondary base station [0012]); in a case that the SRB3 is not established, delivering, by the second radio control processing unit, data including 
Hong does not specifically teach generating, by the first radio control processing unit, an information message including the data; and submitting, by the first radio control processing unit, the information message to a lower layer of a master cell group.
However, the preceding limitation is known in the art of communications Chun teaches upon receiving the RRC connection setup message, the UE processes this message and generates SRB3 ([0210]). The UE processes the received RRC connection setup message, configures an RRC connection setup complete message as a response to the RRC connection setup message, and transmits the RRC connection setup complete message through SRB1 ([0211]). Herein, the RRC connection setup complete message may contain higher layer information (e.g., a service request message and a TA update request message) ([0212])… The NAS message including the data generated in the middle of steps 5 to 10 may be transmitted through SRB3 before security is configured, i.e., before a security mode command/complete procedure is performed ([0214]). … the RRC layer of the UE may check whether it is necessary to apply a security context. If it is unnecessary to apply security, the RRC layer transmits 
Regarding claims 7-8, Hong in view of Chun teaches all the limitations above. Hong teaches the measurement report message includes, as serving cell measurement results, only measurement results of the secondary cell group ([0131]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643